DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL Office Action rejection on the merits, in response to Applicant’s request for reconsideration, filed June 30th 2021. The amendments to Claims 1-2, 4-6, 8-11, 14, and 17-18, June 30th 2021, have been entered. No claims have been cancelled, and there are no newly presented claims. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2018/0014161 A1), hereinafter Warren, in view of Noble et al. (US 2019/0028834 A1), hereinafter Noble, and in further view of Srinivasan et al (US 2017/0048660 A1), hereinafter Srinivasan.
	As per claim 1, Warren discloses a system, comprising:
	a processing circuit ([0230] the features described may be implemented in digital electronic circuitry or in computer hardware, firmware, software, or in combinations of them); and 
	logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to ([0056] the computing device 200 can include one or more 
	determine, using a location feature of a mobile device of a user, a plurality of locations visited by the user ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing), 	wherein the plurality of locations only include locations that are visited for more than a first predetermined amount of time, wherein the first predetermined amount of time is set to cause the mobile device to produce a predetermined number of candidate locations for a personalized location specific to the user ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.);
	store indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 
	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with the [environment] at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or each of one or more candidate points of interest of the set … contextual data regarding the candidate point of interest….The particular candidate point of interest is selected based on … an assessment of the contextual data. [0025] each significant location can be associated with an entity POI … a significant location can include a user’s home or work place, i.e. a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the contextual data can include data collected based on the user’s usage of the computing device. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, mobile device, at POI 3. Contextual details associated with the payment transaction (e.g. timestamp, merchant name and address, or other business identifier) can be stored on the computing device 200 during the transaction [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator); and 
	categorize the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data associated with the mobile device),	wherein there is no overlap between the plurality of personalized locations ([0195] “In some cases, data pertaining to two or more POIs and/or AOIs in the databases 1008a, 1008b can be merged together into a single POI and/or AOI. For example, the databases 1008a, 1008b can include separate records for a first “POI1” and the second “POI2.” If it is later determined that “POI1” and “POI2” actually refer to the same POI, data from the “POI1” and the “POI2” can be merged into a common POI. This can be useful, for example, in improving the accuracy of the databases 1008a, 1008b. Further, this can reduce data redundancy, which can improve the performance of a harvesting system.” [0196] “As shown in FIG. 12B, the POI 1200d and the POI 1200e can be merged into a common POI 1200e.” [FIG. 12B] Shows an embodiment in which there is no overlap between the plurality of personalized locations), 
	While Warren discloses a geofence surrounding the first personalized location, they fail to disclose an extended area surrounding the first personalized location. Noble discloses the following:
	wherein [a] mobile device is considered to be in a geofence of [a] first location in response to the mobile device being in an area surrounding the first location that extends at least 10% beyond physical boundaries of the first location to include a three-dimensional volume that surrounds actual physical boundaries of the first location in all directions. ([0139] “In the example of FIG. 7A, the client device 5 has determined at step S103 that it is stationary, and at step S104 creates the second geo fence 16 simply to be a multiple of the area enclosed by the geo fence 14 of the venue 13 e.g. five times as big as the area enclosed by the geo fence 14 of the venue 13.” [FIG. 7A-7C], [0143] “the second geo fence 16 [expanded boundary] is adapted to reflect the movement of the client device 5 by increasing the size of the second geo fence 16 in accordance with the speed of movement of the client device 5, and by shaping the second geo fence so as to extend towards a moving client device 5. In another example, rather than extending a lobe of the second geo fence 16 towards the client device 5, the second geo fence 16 may simply be an enlarged version [surrounds physical boundaries in all directions] , which retains the same shape as the geo fence 14 of the venue 13. For example, if the client device 5 is determined to be stationary, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. twice the size [at least 10%], if the client device is travelling at a first speed e.g. 30 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. five times the size, and if the client device is travelling at or above a second speed which is larger than the first speed e.g. 100 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. eight times the size.”)
	Warren and Noble are analogous references, as both disclose geo-fencing techniques. Warren discloses an embodiment in which there is no overlap between the pluralities of personalized locations ([FIGS. 12B-13B). Additionally, Warren discloses areas of interest (AOI) wherein the AOI can be defined by a geographical boundary (e.g., geofence) that surround the physical boundaries of a location in all directions ([0193]). However, Warren’s AOI are not the personalized locations as previously cited. Noble discloses a system of sending notifications to a client device, wherein the notifications are triggered by entering a geofence of a first location, for example, a venue. Additionally, Noble discloses expanding the geofence beyond the physical boundaries of the venue by at least 10%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noble into Warren. Warren’s system is fully capable of performing the methods of Noble, as the geofences are fully customizable. Additionally, Warren discloses a system capable of creating geo-fences which are based on physical boundaries of a location. Furthermore, the system of Warren is capable of expanding a geofence in all directions. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
	While Warren discloses determining significant locations based off of location data and device usage data, he fails to disclose identifying locations based on interactions with secondary devices. However, Srinivasan discloses the following:
	determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes);	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity recognition using dynamic time warping. In one embodiment, a combination of electronic devices 120 (e.g., a Smartphone and a wearable device), i.e. an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data 610. Such as accelerometer sensor data from the first electronic device 120 (FIG. 2; e.g., a wearable device) is used to detect the eating activity. In one embodiment, in a training phase, a series of templates 605 for different types of eating from multiple users are collected, such as eating with hand, a knife and fork, a spoon, chopsticks, etc. [0067] FIG. 8 shows an example 800 of an overview for semantic place labeling… In one embodiment, using the input activity and location trace 810, the observed mapping is computed between user activities and semantic places at block 820 and stored in block 830 (e.g., in memory, a database, a storage device on an electronic device 120 or server 133, FIG. 2). In one example, two example places with different distributions of user activities are listed below: [0068] Place 1: sleeping=0.8, reading=0.15, watching TV=0.05 [0069] Place 2: cooking=0.8, washing=0.1, eating=0.1 To map places, i.e. determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned .	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a communication device (receiving device 11) that receives the communications operation from the transmitting device 12… communications system 10 may include multiple transmitting devices 12 and receiving devices 11 [0024] Any suitable circuitry, device, system or combination of these (e.g., a wireless communications infrastructure including communications towers and telecommunications servers) operative to create a communications network may be used to create communications network 110… communications network 110 may support, for 
	As per claim 3, Warren, Noble, and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	output to the user on the mobile device and/or the one or more secondary devices a request for confirmation that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. on the mobile device, together with the label...the confidence level can be indicated by … presenting a question mark, i.e. request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receive a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); and 
	discard the first personalized location in response to the user indicating that the first personalized location is not correctly categorized ([0064] the correction can include labeling a different, more accurate significant location with the identified label).
	As per claim 7, Warren, Noble, and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	output the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data ([0234] some aspects of the subject matter of this specification include gathering and use of data available from various sources to improve services, i.e. services based on gathered data, a computing the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services.)	While Warren discloses outputting a location based on gathered data, they fail to specify that the gathered data includes the type of the one or more secondary devices. However, Srinivasan discloses the following:	gathered data includes the type of the one or more secondary devices ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator, i.e. the system is aware of the type of the one or more secondary devices.
Claims 2, 4, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, Noble, Srinivasan, and further in view of Trundle et al. (US 8,456,293 B1), hereinafter Trundle.
	As per claim 2, Warren, Noble, and Srinivasan disclose the system of claim 1, and Warren also discloses the system of claim 1 comprising logic configured to:
	wherein a personalized location specific to the user is a physical location previously visited by the user that has predetermined characteristics that are determinable from the interaction of the mobile device with [a user environment] ([0046] a significant location, i.e. personalized location specific to the user, can be … a location that the user has visited several times in the past. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs.) 
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data gathered after a user uses their smart device to execute a payment transaction at a personalized location, i.e. interacting with the user environment. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following: 
wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([0088] when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT [secondary] devices)	select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes.	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.
	While the combination of Warren and Srinivasan disclose determining a location type based on interactions with secondary devices, they fail to disclose delivering notifications to a mobile device. Trundle discloses the following:
	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([Col. 3, lines 48-58] The security system provider may allow advertisers to control the timing of advertisements based on events detected by the security system. For instance, advertisements may be timed based on a door or motion sensor detecting that a user has entered a room. Advertisements or other select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content that is selected based on the received sensor data… client device 240 may include a cellphone, a smartphone, a tablet PC, a personal digital assistant (PDA), or any other portable device configured to communicate over a network and display information [Col. 17, Lines 9-17] advertisement management server 350 manages a database of available advertising content… The advertisement management server 350 also may define criteria that is used to select each of the advertisements included in the database of available advertising content [plurality of notifications]), wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that have school-age children because individuals that have school-age children typically have increases in sensor activity within two hours after 2:15 pm. The school-age children profile represents a long term attribute the network operations center 340 may determine for the customer. The network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data (414) and makes customer profile data accessible to the advertisement management server 350 (416). For example, the network operations center 340 may determine a customer profile that includes attributes of customer included in the accessed customer data (e.g., name, age, gender, address, employer, etc.) and also includes the attributes of the customer determined based on the received sensor data (e.g., just home with no dinner, School-age children, etc.). The network operations center 340 may make the customer profile data accessible to the advertisement management server 350 by sending the customer profile data to the advertisement management server 350 in electronic communications or storing the customer profile data in electronic storage accessible by the advertisement management server 350), 	wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a second predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the monitoring system for presentation on an interface controlled by the monitoring system (e.g., an electronic display in an alarm panel, a speaker included in the monitoring system, another electronic display device controlled by the monitor ing system). In these See also [Col. 16, line 50-Col. 17, line 8]), 	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location ([Col. 26, lines 22-29; Table 2] The delivery time field [in Table 2] refers to the time in which the processor presents selected content to the user. The delivery time may be immediate or may relate to an event monitored by the alarm system. For instance, the processor may present selected content in response to triggering of a sensor included in the alarm system or See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21])	determine whether the user falls within a groups of users, wherein each user within the group of users has a characteristic selected from the group consisting of: an age and ability to purchase products, a preference for products, and a frequently purchased product, wherein the at least one notification is based at least in part the characteristic of the group of users that the user falls within ([Col. 5, line 60-Col. 6, line 4] “The processor determines one or more attributes of the customer based on the received sensor information and the received customer information (130). For example, the processor may determine a customer profile based on the received sensor information and the received customer information. In this example, the customer profile may include the customer information received from the customer (e.g., name, age, gender, address, employer, etc.) and may include attributes of the customer inferred based on the customer information and/or inferred (or directly observed) based on the sensor data.” [Col. 7, lines 32-41] “The processor selects electronic content for the customer based on the comparison of the determined customer attributes with electronic content criteria (150). For example, based on the comparison, the processor identifies the available electronic content that most closely matches the customer attributes included in the customer's profile and selects the identified content. In this example, the processor uses information known or inferred about the customer to attempt to select content that the processor expects to match the interests of the customer.” See also [Col. 20, lines 18-29], [Col. 27, lines 34-64])	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a 
	As per claim 4, Warren, Noble, and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	provide context to a relationship between the first location and the user based on the interaction of the mobile device with the [user environment] at the first location ([0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with the user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the computing device, i.e. mobile device, to complete a transaction with the restaurant, then the payment application can store … the wherein the context includes an amount of time the user stays at the first location. ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.)
	Warren discloses a system in which a user interacts with a user environment via a mobile device. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining 
	While Warren discloses including an amount of time spent at a location, they fail to disclose an average amount of time. Trundle discloses the following:
	[tracking] an average amount of time the user [visits a] location. ([Col. 5, lines 1-7] The monitoring system may process sensor data by performing statistical calculations on the sensor data to identify trends within the data (e.g., based on sensor data captured during typical work days, a customer leaves the home through the front door on average at 8:26 am and enters the home through the front door on average at 5:38 pm [Col. 25, Table I] “Average time between external door sensor event and internal motion sensor event is longer than typical.”)	Warren and Trundle are analogous references, as both disclose system which track a user’s movements and determine significant locations and labels for the determined locations. Warren discloses a system that tracks frequently visited locations, the tracked data may include an enter time, exit time, and duration of each visit out of multiple tracked visits. However, Warren fails to disclose an average time. Trundle discloses a system in which a user’s movements are tracked throughout a smart home, including movements entering and existing the home. The tracked movements are used to provide contextually-aware labels for certain locations (e.g. child’s bedroom) and contextually-aware notifications (e.g. food delivery when user enters the kitchen). Trundle discloses tracking an average enter/exit time from the smart home (i.e., an average time away from home) and an average time spent between significant locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren. Warren’s system is capable of performing the actions of Trundle (e.g., taking an average time) as records of user movements and timestamps are already being recorded. The combination of Trundle’s time averages into Warren’s location tracking would have yielded predictable results to one or ordinary skill in the art (e.g., the system maintains records of a duration spent at a location, and average duration of time spent at a location).  
	As per claim 14, Warren discloses a method comprising:
	determining, using a location feature of a mobile device of a user, a plurality of locations each visited by the user, for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109] Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing); 	wherein the predetermined period of time greater than the predetermined minimum amount of time is set to cause the mobile device to produce a predetermined number of candidate locations for a personalized location specific to the user ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.);
	storing indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 	determining whether a first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with a user environment at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or each of one or more candidate points of interest of the set … contextual data regarding the candidate point of interest….The particular candidate point of interest is selected based on … an assessment of the contextual data. [0025] each significant location can be associated with a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the contextual data can include data collected based on the user’s usage of the computing device. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator); 	wherein the predetermined period of time is adjusted for further analysis of the other locations, ([0109] Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied. [0110] If no hint is found, computing device 200 can use a longer time period, for example, 20 minutes, as a threshold for determining a location cluster or significant location, i.e. the predetermined period of time is adjusted)
	categorizing the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data wherein there is no overlap between the plurality of personalized locations ([0195] “In some cases, data pertaining to two or more POIs and/or AOIs in the databases 1008a, 1008b can be merged together into a single POI and/or AOI. For example, the databases 1008a, 1008b can include separate records for a first “POI1” and the second “POI2.” If it is later determined that “POI1” and “POI2” actually refer to the same POI, data from the “POI1” and the “POI2” can be merged into a common POI. This can be useful, for example, in improving the accuracy of the databases 1008a, 1008b. Further, this can reduce data redundancy, which can improve the performance of a harvesting system.” [0196] “As shown in FIG. 12B, the POI 1200d and the POI 1200e can be merged into a common POI 1200e.” [FIG. 12B] Shows an embodiment in which there is no overlap between the plurality of personalized locations), 	wherein [a] mobile device is considered to be in a geofence of [a] first location in response to the mobile device being in an area surrounding the first location that extends at least 10% beyond physical boundaries of the first location to include a three-dimensional volume that surrounds actual physical boundaries of the first location in all directions. ([0139] “In the example of FIG. 7A, the client device 5 has determined at step S103 that it is stationary, and at step S104 creates the second geo fence 16 simply to be a multiple of the area enclosed by the geo fence 14 of the venue 13 e.g. five times as big as the area enclosed by the geo fence 14 of the venue 13.” [FIG. 7A-7C], [0143] “the second geo fence 16 [expanded boundary] is adapted to reflect the movement of the client device 5 by increasing the size of the second geo fence 16 in accordance with the speed of movement of the client device 5, and by shaping the second geo fence so as to extend towards a moving client device 5. In another example, rather than extending a lobe of the second geo fence 16 towards the client device 5, the second geo fence 16 may simply be an enlarged version [surrounds physical boundaries in all directions] , which retains the same shape as the geo fence 14 of the venue 13. For example, if the client device 5 is determined to be stationary, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. twice the size [at least 10%], if the client device is travelling at a first speed e.g. 30 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. five times the size, and if the client device is travelling at or above a second speed which is larger than the first speed e.g. 100 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. eight times the size.”)
	Warren and Noble are analogous references, as both disclose geo-fencing techniques. Warren discloses an embodiment in which there is no overlap between the pluralities of personalized locations ([FIGS. 12B-13B). Additionally, Warren discloses areas of interest (AOI) wherein the AOI can be defined by a geographical boundary (e.g., geofence) that surround the physical boundaries of a location in all directions ([0193]). However, Warren’s AOI are not the personalized locations as previously cited. Noble discloses a system of sending notifications to a client device, wherein the notifications are triggered by entering a geofence of a first location, for example, a venue. Additionally, Noble discloses expanding the geofence beyond the physical boundaries of the venue by at least 10%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noble into Warren. Warren’s system is fully capable of performing the methods of Noble, as the geofences are fully customizable. Additionally, Warren discloses a system capable of creating geo-fences which are based on physical boundaries of a location. Furthermore, the system of Warren is capable of expanding a geofence in all directions. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	While Warren discloses determining significant locations based off of location data and device usage data, he fails to disclose identifying locations based on interactions with secondary devices. However, Srinivasan discloses the following:
determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification));	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity recognition using dynamic time warping. In one embodiment, a combination of electronic devices 120 (e.g., a Smartphone and a wearable device), i.e. an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1[0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1 [0074] In one embodiment, the semantic label is output for each unknown place to generate the semantic place map 860. In the example described above, semantic labels are provided as follows: 	[0075] Place 1=bedroom 	[0076] Place 2=kitchen[0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification));	wherein the interaction includes monitored activity by the mobile device of the one or more secondary devices, ([0088] when the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. the mobile device is detected, the semantic wherein the monitored activity corresponds to the type of the one or more secondary devices and a category of the first location ([0063] One embodiment uses a manual map creation technique. This technique relates to manually creating the map between user activities and the semantic place category based on domain knowledge about the activities people perform in places. In one example, domain-specific map pings may be manually created for different domains, such as places in a shopping mall, a home, outdoor places, etc. [0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, i.e. monitored activity corresponding to a type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list); and	 enabling execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([0088] in the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. in response to the user entering the first personalized location, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices, i.e. secondary devices).	select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 
	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.
	While the combination of Warren and Srinivasan disclose determining a location type based on interactions with secondary devices, they fail to disclose delivering notifications to a mobile device. Trundle discloses the following:
	enable execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location ([Col. 3, lines 48-58] The security system provider may allow advertisers to control the timing of advertisements based on events detected by the security system. For instance, advertisements may be timed based on a door or motion sensor detecting that a user has entered a room. Advertisements or other electronic content also may be targeted and provided based on which sensor detects an event. In one example, if a motion/door sensor detects a person entering a bedroom known to be a bedroom of a teenager [first personalized location], the security system may provide an advertisement directed to a teenage audience [Col. 7, lines 28-33] The display of the selecting at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content that is selected based on the received sensor data… client device 240 may include a cellphone, a smartphone, a tablet PC, a personal digital assistant (PDA), or any other portable device configured to communicate over a network and display information [Col. 17, Lines 9-17] advertisement management server 350 manages a database of available advertising content… The advertisement management server 350 also may define criteria that is used to select each of the advertisements included in the database of available advertising content [plurality of notifications]), 	wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the monitoring system for presentation on an interface controlled by the monitoring system (e.g., an electronic display in an alarm panel, a speaker included in the monitoring system, another electronic display device controlled by the monitor ing system). In these examples, the monitoring system may present the electronic content upon receipt or may store the electronic content for later presentation in response to a detected physical event. For instance, the monitoring system may store the content and present the content in response to detecting a door being opened after 2:00pm. The monitoring system may store multiple instances of See also [Col. 16, line 50-Col. 17, line 8]).	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a location in a home (e.g., the bedroom of a child) based off of interactions between a user/user device and at least one secondary device ([Col. 23, lines 24-34]). Trundle’s system also discloses additional [secondary] devices, such as televisions, smart-appliances, window and door sensors, etc…, that gather data to be used when determining relevant advertisements [notifications] to present to the user on either a secondary device, or the user’s connected 
	As per claim 15, Warren, Noble, Srinivasan, and Trundle disclose the method of claim 14, and the prior art in combination also discloses the following:
	wherein a personalized location specific to the user is a physical location previously visited by the user that has predetermined characteristics that are determinable from the interaction of the mobile device [with the one or more secondary devices] (Warren [0046] a significant location, i.e. personalized location specific to the user, can be … a location that the user has visited several times in the past. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs.) 
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices (Srinivasan [0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions 
	As per claim 16, Warren, Noble, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	outputting to the user on the mobile device and/or the one or more secondary devices a request for confirmation that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. mobile device, together with the label...the confidence level can be indicated by … presenting a question mark, i.e. request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receiving a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); and
	discarding the first personalized location in response to the user indicating that the first personalized location is not correctly categorized. ([0064] the correction can include labeling a different, more accurate significant location with the identified label).
	As per claim 17, Warren, Noble, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	providing context to a relationship between the first location and the user based on the interaction of the mobile device with the user environment at the first location interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the computing device, i.e. mobile device, to complete a transaction with the restaurant, then the payment application can store … the merchant name “Burger Place” as payment transaction data. The label “Burger Place” has meaning to the user because the user purchased food at the Burger Place one or more times in the past.) 	wherein the context includes an amount of time the user stays at the first location. ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.)
	Warren discloses using contextual data to determine if a location is a personalized specific location. Warren shows an embodiment in which the contextual data comprises data gathered after a user uses their smart device to execute a payment transaction at a personalized location, i.e. interacting with the user environment. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following: 	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)
	While Warren discloses including an amount of time spent at a location, they fail to disclose an average amount of time. Trundle discloses the following:
	[tracking] an average amount of time the user [visits a] location. ([Col. 5, lines 1-7] The monitoring system may process sensor data by performing statistical calculations on the sensor data to identify trends within the data (e.g., based on sensor data captured during typical work days, a customer leaves the home through the front door on average at 8:26 am and enters the home through the front door on average at 5:38 pm [Col. 25, Table I] “Average time between external door sensor event and internal motion sensor event is longer than typical.”)	Warren and Trundle are analogous references, as both disclose system which track a user’s movements and determine significant locations and labels for the determined locations. Warren discloses a system that tracks frequently visited locations, the tracked data may include an enter time, exit time, and duration of each visit out of multiple tracked visits. However, Warren fails to disclose an average time. Trundle discloses a system in which a user’s movements are tracked throughout a smart home, including movements entering and existing the home. The tracked movements are used to provide contextually-aware labels for certain locations (e.g. child’s bedroom) and contextually-aware notifications (e.g. food delivery when user enters the kitchen). Trundle discloses tracking an average enter/exit time from the smart home (i.e., an average time away from home) and an average time spent between significant locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren. Warren’s system is capable of performing the actions of Trundle (e.g., taking an average time) as records of user movements and timestamps are already being recorded. The combination of Trundle’s time averages into Warren’s location tracking would have yielded predictable results to one or ordinary skill in the art (e.g., the system maintains records of a duration spent at a location, and average duration of time spent at a location).
	As per claim 20, Warren, Noble, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	outputting the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data, wherein the first personalized location is a home ([0025] each significant location can be associated with an entity POI … a significant location can include a user’s home [0234] some aspects of the subject matter of this specification include gathering and use of data available from various sources to improve services a computing device can provide to a user. This gathered data may identify a particular location or address based on device usage. Such personal information data can include location based data, i.e. the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services).	wherein an event comprises detecting a user entering/exiting the home ([0098] In addition to significant locations, the records of movement can include transitions between the detecting a user entering/exiting, and a transition end timestamp indicating a time computing device 200 enters the second significant location, i.e. home).	output the first personalized location to one or more advertisers for use in provision of notifications to the mobile device based on gathered data ([0234] some aspects of the subject matter of this specification include gathering and use of data available from various sources to improve services, i.e. services based on gathered data, a computing device can provide to a user. This gathered data may identify a particular location or address based on device usage. Such personal information data can include location based data, i.e. the first personalized location. [0236] in the case of advertisement delivery services, the present technology can be configured to allow users to select to “opt in” or “opt out” of participation in the collection of personal information data, i.e. output the first personalized location to one or more advertisers, during registration for services.)	While Warren discloses outputting a location based on gathered data, that a personalized location is a home, and an event may be detecting a user entering/exiting a home, they fail to specify that the gathered data includes the type of the one or more secondary devices, or that notifications are provided based on an event. However, Srinivasan discloses the following:	gathered data includes the type of the one or more secondary devices ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator, i.e. the system is aware of the type of the one or more secondary devices, that milk is low and if it needs to be added to the to-buy list)	providing notifications associated with the home in response to an event ([0088] If an event, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list, i.e. notifications associated with the home)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be a home, and the system can also detect when a user is entering/exiting a home. Srinivasan discloses a system in which location type may be specific rooms in homes, a home automation controller, and actions caused by entering/exiting a home. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren motivates the teachings of Srinivasan, as Warren teaches identifying a home location based off of a user interacting with the user’s environment, and Srinivasan offers an obvious improvement of performing an action based on the data collected when a user is entering/exiting a room in the home location. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can allow the system to offer additional services.
Claims 5-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, Noble, Srinivasan, and further in view of Skinder et al. (US 2014/0232569 A1), hereinafter Skinder.
	As per claim 5, Warren, Noble, and Srinivasan disclose the system of claim 1, and Warren also discloses the following:
	track the interaction of the mobile device with the [user environment] at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device, i.e. mobile device, during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a 
	determine a trend of usage of the one or more [environments] at the first location over time that indicate one or more characteristics of the first location ([0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] as another example, to differentiate between multiple POIs, the context analyzer can determine a popularity of each of the POIs…the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device in the past, i.e. a trend of usage), wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the mobile device [in the user environment], and actions performed [in the environment] ([0053] “For example, the user of the computing device 200 may have executed a payment transaction using the computing device 200 at POI 3. Contextual details associated with the payment transaction (e.g., timestamp, merchant name and address, or other business identifier) can be stored on the computing device 200 during the transaction” [0054] “several users of respective computing devices may have executed respective payment transaction using their respective computing devices at POI 3” [0067] “if the user has visited a particular POI more than others in the past, that contextual data can be used to filter the POIs to a single POI. In another example, transaction data can be used to filter the POIs as described above.” [0119] “client devices 506a, 506b are used to pay for a product or service at a point of sale. Transaction event data (e.g., a timestamp, description, geographic location of the point of sale) is stored on client devices 506a, 506b”); 	determine that the trend of usage indicates activities that are performed at the first personalized location selected from the plurality of personalized locations ([0085] As another example, to differentiate between multiple POIs, the context analyzer 212 can determine a popularity of each of the POIs. In some cases, the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device 200 and/or by other users in the past. This information can be stored as POI data 316. Based on the POI data 316, the context analyzer 212 can favor POIs that are more popular than others. For instance, the computing device 200 can be located next to two POIs, each having an equal or nearly equal likelihood of being a significant location. If one of the POIs is more popular than the other, i.e. based on the trend of usage, the context analyzer 212 can assign the label of the more popular POI to the significant location, i.e. activities are performed at the first personalized location).
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and these interactions are tracked to determine a trend of usage. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may determine a trend of usage of the one or more secondary devices at the first location over time that indicate one or more characteristics of the first location ([0022] “In order to perform labeling, one or more embodiments automatically learn the typical mapping between user activities and the semantic label. For example, if a user is mostly exercising in a particular place, it may be labeled as a gym. If the user mostly uses a place for sleeping, it is likely to be a sleeping area or bedroom. To automatically recognize user activities, one or more embodiments may apply machine learning processes or algorithms on sensor data from a smartphone or wearable device.”), wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices ([0041] “outdoor map 315 without semantic place labels is processed with processing 330 and results in the determined semantic place labels being added to the outdoor map 315 to result in a modified labeled outdoor map 325. In one embodiment, the semantic labels are automatically added to a map with the semantics of a place by recognizing the activities of user(s) as sensed and determined by one or more electronic devices (e.g., electronic device(s) 120, or server 133, FIG. 2) in that place, and mapping these activities to a semantic place label. In one example, if an electronic device 120 senses a user is sleeping, reading, and watching TV with probabilities of 0.7, 0.2, and 0.1 (out of 1.0), respectively, in a specific place, that place may likely be a bedroom.” [0042] In one embodiment, mappings between user activities and semantic place labels are automatically and dynamically learned. In one example, the mapping used is a probability vector that indicates the likelihood of observing different activities in a place. For example, for a kitchen, activities of cooking (0.7 probability) and eating (0.3 probability) may be observed. [0098] “process 900 may include determining a current location of the electronic device, and reducing energy consumption in a structure by using the current location of the electronic device and the at least one activity based on at least one of: turning off appliances in a different location or adjusting a setting for one or more devices. Process 900 may additionally include reducing sampling rate for electronic device sensors based on determined activity patterns and the location” See also [0022] )	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location.	Furthermore, Warren and Srinivasan both disclose determining trends of usage of the user device with the current environment that indicate one or more characteristics of the first location. Warren discloses an embodiment in which the user device is used at a location to complete a transaction with a point of sale device, and the action is taken into account when indicating a characteristic of the location, for example, the type of business. However, Warren fails to explicitly disclose the action (e.g., facilitating a transaction) performed by a secondary device (e.g., POS device). Srinivasan discloses determining trends of usage by taking into account both the primary and secondary device data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Srinivasan into Warren. Warren motivates the combination, as they teach benefits (e.g., determining label of location) of determining a trend of usage by considering characteristics of the use of a POS device by the mobile device. Srinivasan cures the deficiencies of Warren, as they explicitly state that the secondary device is owned/operated by the user, and actions are performed by the secondary device.
	Warren and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:
	determine whether [a] first location of the one or more locations qualifies as a temporary personalized location specific to the user based on [an] interaction of [a] mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically connect when they are powered on and within an operating range (e.g., a connected state or transitioning from a disconnected state to a connected state [0063] When a mobile device and car system are disconnected, this can be an indication that the car (in which the user is a passenger or driver) has parked. A disconnection event (e.g., a transition from connected to disconnected) can also be an indication that the mobile device and user are no longer near the car; for example, the mobile device is outside the operating range of the wireless technology. [0064] a mobile device can detect a connection state change. [0065] Based on the connection state change, the mobile device can determine whether the mobile device is in a car and/or whether the car is in a transit 
	As per claim 6, Warren, Noble, Srinivasan, and Skinder disclose the system of claim 5, and Warren also discloses the following:
	determine, using a location feature of the mobile device, a plurality of locations each visited by a user for a third predetermined period of time greater than a fourth predetermined minimum amount of time in any single visit to the respective location ([0059] “The exact location of the significant location can be anywhere within the geographic area. In some implementations, the significant location estimator 202 and the location source 203 can generate, output, and store a list of significant locations 204 and a list of locations 205, respectively. Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time [third predetermined period of time]). In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error. Similarly, over time, the locations in the location source 203 can also be updated.” [0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously [0109] Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied) 	categorize the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is located at a geographic location…. A significant location can include … a location the user on the computing device frequently visits. [0059] over time, the significant location estimator can update the list [of significant locations] by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time.)); and	monitor for additional and/or altered interactions between the mobile device and the one or more secondary devices; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location ([0059] Over time, the significant location estimator 202 can update the list, for example, by adding wherein the third predetermined period of time greater than the fourth predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0059] “The exact location of the significant location can be anywhere within the geographic area. In some implementations, the significant location estimator 202 and the location source 203 can generate, output, and store a list of significant locations 204 and a list of locations 205, respectively. Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time [third predetermined period of time]). In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error. Similarly, over time, the locations in the location source 203 can also be updated.” [0105] An outlier detection mechanism can filter out locations that do not belong to clusters. For example, computing device 200 can determine that a location is different from locations in the two subsets... computing device 200 can determine that no other locations are (1) collected within the threshold time window before or after the location and (2) geographically close to that location. In response, computing device 200 can determine that the location is an outlier and discard the location if a location in a time period is significantly different from many other locations in the time period, computing device 200 can discard the different location as an outlier and determine the location cluster using other locations in the time window. Computing device 200 can use the first and second location clusters to determine significant locations and states of the state model [0107] At various times, computing device 200 See also [0103], [0104], [0106], [0112])
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and changes in these interactions are monitored to categorize a first location as an uncategorized location. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT 
	As per claim 8, Warren discloses a computer program product, the computer program product comprising:
	a computer readable storage medium having program instructions embodied therewith, the embodied program instructions being executable by a processing circuit of a mobile device to cause the processing circuit to ([0056] the computing device 200 can include one or more processors and a computer-readable storage medium storing instructions executable by the one or more processors to perform operations described herein. [0230] the 
	determine, by the processing circuit using a location feature of the mobile device, a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing), wherein 	the predetermined period of time greater than the predetermined minimum amount of time is set to cause the mobile device to produce a predetermined number of candidate locations for a personalized location specific to the user; ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.)
	store, by the processing circuit, indication of one or more locations from the plurality of locations visited by the user along with a length of time in which the user visited each of the one or more locations ([0097] computing device 200 can determine that a place or region is a significant location upon determining that … computing device has stayed at the place or region for a sufficient amount of time … records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. [0101] computing device 200 can sequentially trace location data through time (T). Sequentially tracing location data can be performed by piggybacking on another application); 
	determine, by the processing circuit, whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with the user environment at the first location ([0005] the method also includes determining a set of candidate points of interest (POI) in geographical proximity to the location, and obtaining, or each of one or more candidate points of interest of the set … contextual data regarding the candidate point of interest….The particular candidate point of interest is selected based on … an assessment of the contextual data. [0025] each significant a personalized location specific to the user. [0049] contextual data can include data unique to the computing device, i.e. mobile device, or personalized for a user of the computing device … the contextual data can include data collected based on the user’s usage of the computing device. [0051] the contextual data can include any information derived or inferred by the computing device, i.e. mobile device, based on usage on the computing device in an environment in which the computing device is or was present, i.e. at the first location. [0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator);  
	categorize, by the processing circuit, the first location as a first personalized location selected from a plurality of personalized locations in response to a determination that the first location is a personalized location specific to the user ([FIG. 4] receive multiple POIs, i.e. a plurality of personalized locations, associated with a geographic location of the mobile device, determine that the significant location is associated with a particular point of interest and then identify a label, i.e. categorize, associated with the significant location based on contextual data associated with the mobile device), wherein	there is no overlap between the plurality of personalized locations, ([0195] “In some cases, data pertaining to two or more POIs and/or AOIs in the databases 1008a, 1008b can be merged together into a single POI and/or AOI. For example, the databases 1008a, 1008b can include separate records for a first “POI1” and the second “POI2.” If it is later determined that “POI1” and “POI2” actually refer to the same POI, data from the “POI1” and the “POI2” can be merged into a common POI. This can be useful, for example, in improving the accuracy of the databases 1008a, 1008b. Further, this can reduce data redundancy, which can improve the performance of a harvesting system.” [0196] “As shown in FIG. 12B, the POI 1200d and the POI 1200e can be merged into a common POI 1200e.” [FIG. 12B] Shows an embodiment in which there is no overlap between the plurality of personalized locations)	wherein [a] mobile device is considered to be in a geofence of [a] first location in response to the mobile device being in an area surrounding the first location that extends at least 10% beyond physical boundaries of the first location to include a three-dimensional volume that surrounds actual physical boundaries of the first location in all directions. ([0139] “In the example of FIG. 7A, the client device 5 has determined at step S103 that it is stationary, and at step S104 creates the second geo fence 16 simply to be a multiple of the area enclosed by the geo fence 14 of the venue 13 e.g. five times as big as the area enclosed by the geo fence 14 of the venue 13.” [FIG. 7A-7C], [0143] “the second geo fence 16 [expanded boundary] is adapted to reflect the movement of the client device 5 by increasing the size of the second geo fence 16 in accordance with the speed of movement of the client device 5, and by shaping the second geo fence so as to extend towards a moving client device 5. In another example, rather than extending a lobe of the second geo fence 16 towards the client device 5, the second geo fence 16 may simply be an enlarged version [surrounds physical boundaries in all directions] , which retains the same shape as the geo fence 14 of the venue 13. For example, if the client device 5 is determined to be stationary, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. twice the size [at least 10%], if the client device is travelling at a first speed e.g. 30 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. five times the size, and if the client device is travelling at or above a second speed which is larger than the first speed e.g. 100 km/h, the second geo fence 16 may be the same shape as the geo fence 14 of the venue 13 but e.g. eight times the size.”)
	Warren and Noble are analogous references, as both disclose geo-fencing techniques. Warren discloses an embodiment in which there is no overlap between the pluralities of personalized locations ([FIGS. 12B-13B). Additionally, Warren discloses areas of interest (AOI) wherein the AOI can be defined by a geographical boundary (e.g., geofence) that surround the physical boundaries of a location in all directions ([0193]). However, Warren’s AOI are not the personalized locations as previously cited. Noble discloses a system of sending notifications to a client device, wherein the notifications are triggered by entering a geofence of a first location, for example, a venue. Additionally, Noble discloses expanding the geofence beyond the physical boundaries of the venue by at least 10%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noble into Warren. Warren’s system is fully capable of performing the methods of Noble, as the geofences are fully customizable. Additionally, Warren discloses a system capable of creating geo-fences which are based on physical boundaries of a location. Furthermore, the system of Warren is capable of expanding a geofence in all directions. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	While Warren discloses determining significant locations based off of location data and device usage data, he fails to disclose identifying locations based on interactions with secondary devices. However, Srinivasan discloses the following:
	determine a type of one or more secondary devices at a first location of the one or more locations, wherein the one or more secondary devices are owned and/or operated by the user ([0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices owned and operated by the user. For example, when the semantic labeling system 400 recognizes that the user is in the living room determining the type of secondary device, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification));	determine whether the first location of the one or more locations qualifies as a personalized location specific to the user based on interaction of the mobile device with one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0054] FIG. 6 shows an example flowchart 600 for an example of activity recognition based on dynamic time warping, according to an embodiment. In the example flowchart 600, the example activity recognizer described is for an eating activity recognition using dynamic time warping. In one embodiment, a combination of electronic devices 120 (e.g., a Smartphone and a wearable device), i.e. an interaction with the mobile device and one secondary device) are used for eating recognition. In one example, sensor data 610. Such as accelerometer sensor data from the first electronic device 120 (FIG. 2; e.g., a wearable device) is used to detect the eating activity. In one embodiment, in a training phase, a series of templates 605 for different types of eating from multiple users are collected, such as eating with hand, a knife and fork, a spoon, chopsticks, etc. [0067] FIG. 8 shows an example 800 of an overview for semantic place labeling… In one embodiment, using the input activity and location trace 810, the observed mapping is computed between user activities and semantic places at block 820 and stored in block 830 (e.g., in memory, a database, a storage device on an electronic device 120 or server 133, FIG. 2). In one example, two example places determine a personalized location specific to the user, such as place1 and place2, to a semantic label at block 850, the above observed place mapping is compared to the learned mapping between activities and place labels stored at block 840. For example, the mapping listed below may be a learned mapping for the places of bedroom and kitchen: [0070] Bedroom: sleeping=0.6, reading=0.3, watching TV=0.1[0071] Kitchen: cooking=0.7, washing=0.2, eating=0.1 [0074] In one embodiment, the semantic label is output for each unknown place to generate the semantic place map 860. In the example described above, semantic labels are provided as follows: 	[0075] Place 1=bedroom 	[0076] Place 2=kitchen[0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification)); and 	enable, by the processing circuit, execution of an action by the one or more secondary devices in response to the user entering and/or exiting the first personalized location. ([0088] in the semantic labeling system 400 recognizes that the user is in the living room study area, i.e. in response to the user entering the first personalized location, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices, i.e. secondary devices).
	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions 
	Warren and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:
	determine, by the processing circuit, whether the first location of the one or more locations qualifies as a temporary personalized location specific to the user based on the interaction of the mobile device with the one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically connect when they are powered on and within an operating range (e.g., a connected state or transitioning from a disconnected state to a connected state [0063] When a mobile device and car system are disconnected, this can be an indication that the car (in which the user is a passenger or driver) has parked. A disconnection event (e.g., a transition from connected to disconnected) can also be an indication that the mobile device and user are no longer near the car; for example, the mobile device is outside the operating range of the wireless technology. [0064] a mobile device can detect a connection state change. [0065] Based on the connection state change, the mobile device can determine whether the mobile device is in a car and/or whether the car is in a transit state. Based on the connection state change [interaction of mobile device and secondary device], the mobile device can determine whether the mobile device is away from a car and/or whether the car is in a parked state. When it is determined that a car is wherein notifications are sent to the mobile device based on the categorization of the temporary personalized location ([0137] when the user arrives within a predetermined distance of the car, an alert is generated. In some embodiments, when the user arrives within a predetermined distance of the car, the parking location data is updated. [0138] FIGS. 8A and 8B illustrate various sample user interfaces that may be used in accordance with embodiments of the invention. In particular, FIG. 8A illustrates a user interface 810 for the user to provide a user input to find the user's car. For example, the user could open a maps app and provide a user input to find the user's car (e.g., search for "my car” in data entry field 810). Responsive to the user input, user interface 810 may display the location of the parking spot (830) on a map. Other user interface elements and/or options may be presented (e.g., more information button 840)..	Warren, Srinivasan, and Skinder are analogous references, as both are related to determining significant locations that are personalized to the user. Warren discloses determining significant locations, however fails to disclose temporary locations based on interactions with secondary devices. Skinder discloses a system which identifies an interaction with a mobile device and secondary device, wherein the device type is a vehicle. Furthermore, the system determines a temporary personalized location (e.g., a parking spot) based on the interaction (e.g., disconnected and connected) and device type (e.g., vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skinder into Warren. In addition to common ownership of the disclosures, enabling temporary locations improves the user experience by limiting the required user inputs, such as entering new locations or deleting old locations.	
	As per claim 11, Warren, Noble, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
track, by the processing circuit, the interaction of the mobile device with the [user environment] at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a payment transaction at any of the other POIs in the subset of POIs over a specified period of time), 
	determine, by the processing circuit, a trend of usage of the one or more [interactions] at the first location over time that indicate one or more characteristics of the first location ([0083] the contextual data sources can include point of interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] as another example, to differentiate between multiple POIs, the context analyzer can determine a popularity of each of the POIs…the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device in the past, i.e. a trend of usage.), wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the mobile device [in the user environment], and actions performed [in the environment] ([0053] “For example, the user of the computing device 200 may have executed a payment transaction using the computing device 200 at POI 3. Contextual details associated with the payment transaction (e.g., timestamp, merchant name and address, or other business identifier) can be stored on the computing device 200 during the transaction” [0054] “several users of respective computing devices may have executed respective payment transaction using their respective computing devices at POI 3” [0067] “if the user has visited a particular POI more than others in the past, that contextual data can be used to filter the POIs to a single POI. In another example, transaction data can be used to filter the POIs as described above.” [0119] “client devices 506a, 506b are used to pay for a product or service at a point of sale. Transaction event data (e.g., a timestamp, description, geographic location of the point of sale) is stored on client devices 506a, 506b”);
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and these interactions are tracked to determine a trend of usage. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] there are several key smart home applications that are enabled by semantic mapping and localization in homes… Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: END820161527US01/END1P067- 6 -electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a communication device (receiving device 11) that receives the communications operation from the transmitting device 12… communications system 10 may include multiple transmitting devices 12 and receiving devices 11 [0024] Any suitable circuitry, device, system or combination of these (e.g., a wireless communications infrastructure including communications towers and telecommunications servers) operative to create a communications network may be used to create communications network 110… communications network 110 may support, for example, traditional telephone lines, cable television, Wi-Fi (e.g., an IEEE 802.11 protocol). BLUETOOTH®, high frequency systems [etc…]… communications network 110 may support protocols used by wireless and cellular phones and personal email devices (e.g., a BLACKBERRY®). Such protocols may include, for example, GSM, GSM plus EDGE, [etc…]. In another example, a long range communications protocol can include Wi-Fi and protocols for placing or receiving calls using VOIP, LAN, WAN, or other TCP-IP based communication protocols. The transmitting device 12 and receiving device 11, when located within communications network 110, may communicate over a bidirectional communication path, such as path 13, or over two unidirectional communication paths. Both the transmitting device 12 and receiving device 11 may be capable of initiating a communications operation and receiving an determine a trend of usage of the one or more secondary devices at the first location over time that indicate one or more characteristics of the first location ([0022] “In order to perform labeling, one or more embodiments automatically learn the typical mapping between user activities and the semantic label. For example, if a user is mostly exercising in a particular place, it may be labeled as a gym. If the user mostly uses a place for sleeping, it is likely to be a sleeping area or bedroom. To automatically recognize user activities, one or more embodiments may apply machine learning processes or algorithms on sensor data from a smartphone or wearable device.”), wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices ([0041] “outdoor map 315 without semantic place labels is processed with processing 330 and results in the determined semantic place labels being added to the outdoor map 315 to result in a modified labeled outdoor map 325. In one embodiment, the semantic labels are automatically added to a map with the semantics of a place by recognizing the activities of user(s) as sensed and determined by one or more electronic devices (e.g., electronic device(s) 120, or server 133, FIG. 2) in that place, and mapping these activities to a semantic place label. In one example, if an electronic device 120 senses a user is sleeping, reading, and watching TV with probabilities of 0.7, 0.2, and 0.1 (out of 1.0), respectively, in a specific place, that place may likely be a bedroom.” [0042] In one embodiment, mappings between user activities and semantic place labels are automatically and dynamically learned. In one example, the mapping used is a probability vector that indicates the likelihood of observing different activities in a place. For example, for a kitchen, activities of cooking (0.7 probability) and eating (0.3 probability) may be observed. [0098] “process 900 may include determining a current location of the electronic device, and reducing energy consumption in a structure by using the current location of the electronic device and the at least one activity based on at least one of: turning off appliances in a different location or adjusting a setting for one or more devices. Process 900 may additionally include reducing sampling rate for electronic device sensors based on determined activity patterns and the location” See also [0022])	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can assist the system in determining a location. 	Furthermore, Warren and Srinivasan both disclose determining trends of usage of the user device with the current environment that indicate one or more characteristics of the first location. Warren discloses an embodiment in which the user device is used at a location to complete a transaction with a point of sale device, and the action is taken into account when indicating a characteristic of the location, for example, the type of business. However, Warren fails to explicitly disclose the action (e.g., facilitating a transaction) performed by a secondary device (e.g., POS device). Srinivasan discloses determining trends of usage by taking into account both the primary and secondary device data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Srinivasan into Warren. Warren motivates the combination, as they teach benefits (e.g., determining label of location) of determining a trend of usage by considering characteristics of the use of a POS device by the mobile device. Srinivasan cures the deficiencies of Warren, as they explicitly state that the secondary device is owned/operated by the user, and actions are performed by the secondary device.
	As per claim 12, Warren, Noble, Srinivasan, and Skinder disclose the computer program product of claim 11, and Warren also discloses the following:
	categorize the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is located at a geographic location…. A significant location can include … a location the user on the computing device frequently visits. [0059] over time, the significant location estimator can update the list [of significant locations] by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time.));	[determine a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location] ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing) and	monitor for additional and/or altered interactions between the mobile device and the [environment]; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location ([0059] Over time, the significant location estimator 202 can update the list, for example, by adding more significant locations or removing locations that are no longer significant (e.g., locations [environments] that have not been visited [by the mobile device] for a long period of time. . In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error. Similarly, over time, the locations in the location source 203 can also be updated)	wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0105] An outlier See also [0103], [0104], [0106], [0112])
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and changes in these interactions are monitored to categorize a first location as an uncategorized location. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user interaction, or lack of interaction, with an environment. This interaction may be the user’s mobile device detected at a specific location for a certain period of time. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining Warren and Srinivasan allows for a wider 
	As per claim 13, Warren, Noble, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	wherein the first personalized location is a home ([0057] a significant location can include the user’s home)	detecting a user entering/exiting the home ([0098] In addition to significant locations, the records of movement can include transitions between the significant locations. Each transition from a first significant location to a second significant location can be associated with a transition begin timestamp indicating a time computing device 200 leaves the first significant location, i.e. detecting a user entering/exiting, and a transition end timestamp indicating a time computing device 200 enters the second significant location, i.e. home).	While Warren discloses that a first personalized location of a home, he fails to disclose a home automation controller. However, Srinivasan teaches the following:	wherein the type of the one or more secondary devices is a home automation controller, wherein the action by the home automation controller is enabled in response to the user entering and/or exiting a room in the home ([0087] In addition to the function of the room, one or more embodiments may identify which resident a room belongs to, based on the identity associated with the mobile device; for example, a child’s bedroom versus a parents bedroom. In a mid-size Smart home, anywhere from 30-50 important semantic locations that are important may be used to enable applications, such as remote healthcare, energy conservation, home automation, i.e. a home automation controller, or security. A key pain point for configuring Smart home systems is the manual effort involved in (a) creating the physical semantic map showing the various semantic labels of rooms or areas, and (b) creating a fingerprint signature for each semantic location by manually and periodically collecting training data from each location [0088] in the semantic labeling system 400 recognizes that the user is in the living room in response to the user entering the a room in the home, the semantic labeling system 400 may automatically switch on the lights, i.e. execution of an action, in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices, i.e. secondary devices)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be a home, and the system can also detect when a user is entering/exiting a home. Srinivasan discloses a system in which location type may be specific rooms in homes, a home automation controller, and actions caused by entering/exiting a home. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren motivates the teachings of Srinivasan, as Warren teaches identifying a home location based off of a user interacting with the user’s environment, and Srinivasan offers an obvious improvement of performing an action based on the data collected when a user is entering/exiting a room in the home location. Combining Warren and Srinivasan allows for a wider range of detected environmental interactions, and therefore more relevant data that can allow the system to offer additional services.
Claims 9-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, Noble, Srinivasan, Trundle and further in view of Skinder.	
	As per claim 9, Warren, Noble, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	output, by the processing circuit, on the mobile device and/or the one or more secondary devices, a request for confirmation to the user that the first personalized location is correctly categorized ([0064] the confidence level for the identified label can be determined and displayed in the user interface, i.e. mobile device, together with the label...the request for confirmation, next to a label… allowing a user to confirm that the identified label is accurate); 
	receive, by the processing circuit, a response to the request provided by the user ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate or to correct the label); 
	discard, by the processing circuit, the first personalized location in response to the user indicating that the first personalized location is not correctly categorized ([0064] the correction can include labeling a different, more accurate significant location with the identified label); and	receive a response from the user indicating that the first location is correctly categorized ([0064] the marker can be editable allowing a user to either confirm that the identified label is accurate)
	While Warren discloses receiving a response to user indication of a correctly categorized location, he fails to disclose determining types of notifications to send to mobile devices based on the type of secondary device. However, Srinivasan discloses the following:
	determine, by the processing circuit, types of notifications to send to the mobile device in response to the first personalized location being categorized based on the type of the one or more secondary devices at the first personalized location. ([0085] the information obtained by one or more embodiments may be used for location based ads/commerce and electronic couponing (or other incentive messaging). In one embodiment, relevant mobile ads may be shown or sent to electronic devices of users, i.e. determining the type of notification to send to the mobile device, and coupons may be sent or shown to users at the right time instant based on their instantaneous fine-grained semantic location, i.e. the first personalized location being categorized based on the type of the secondary devices. [0090] In one embodiment, the semantic labeling system 400 determines multiple locations based on activities and identification (e.g., device identification), i.e. the type of the one or more secondary devices at the first personalized location).	select at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the [secondary] device in response to the user being located at the first personalized location ([0088] If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator, a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a user confirms the label of a significant location. The label of the significant location is considered personal information data. This data can then be used by advertisers. Srinivasan discloses a system in which personal information data includes a label of a location, which is based in part off of the type of secondary device, as well as a system in which once a location is categorized, the information data is used to determine a type of notification, i.e. type of advertisement, to send to a user. Srinivasan fails to disclose, that a user can confirm that said first location is correctly categorized; however, this is taught by Warren as cited above ([0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and receiving a user response confirming that a first personalized location is correctly categorized. Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user, as well as determining notifications in response to a categorization. Additionally, Warren teaches harvesting personal information for advertisements, and it is an obvious 
	While the combination of Warren and Srinivasan disclose determining a location type based on interactions with secondary devices, they fail to disclose delivering notifications to a mobile device. Trundle discloses the following:
	Select, by the processing circuit, at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device in response to the user being located at the first personalized location ([Col. 10, lines 8-21, 45-48] The monitoring application server 230 is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content based on sensor data received from the monitoring system 210. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content that is selected based on the received sensor data… client device 240 may include a cellphone, a smartphone, a tablet PC, a personal digital assistant (PDA), or any other portable device configured to communicate over a network and display information [Col. 17, Lines 9-17] advertisement management server 350 manages a database of available advertising content… The advertisement management server 350 also may define criteria that is used to select each of the advertisements included in the database of available advertising wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule ([[Col. 16, line 50-Col. 17, line 8] When the sensor data indicates that weekday (i.e., Monday through Friday) sensor activity increases within two hours after 2:15 pm, the network operations center 340 may determine that the sensor data matches a profile of individuals that have school-age children because individuals that have school-age children typically have increases in sensor activity within two hours after 2:15 pm. The school-age children profile represents a long term attribute the network operations center 340 may determine for the customer. The network operations center 340 determines a customer profile based on the attributes of the customer determined based on the sensor data and the accessed customer data (414) and makes customer profile data accessible to the advertisement management server 350 (416). For example, the network operations center 340 may determine a customer profile that includes attributes of customer included in the accessed customer data (e.g., name, age, gender, address, employer, etc.) and also includes the attributes of the customer determined based on the received sensor data (e.g., just home with no dinner, School-age children, etc.). The network operations center 340 may make the customer profile data accessible to the advertisement management server 350 by sending the customer profile data to the advertisement management server 350 in electronic communications or storing the customer profile data in electronic storage accessible by the advertisement management server 350), 	wherein the schedule is selected from the group consisting of: 	every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase ([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the monitoring system for presentation on an interface controlled by the monitoring system (e.g., an electronic display in an alarm panel, a speaker included in the monitoring system, another See also [Col. 16, line 50-Col. 17, line 8]), 	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location ([Col. 26, lines 22-29; Table 2] The delivery time field [in Table 2] refers to the time in which the processor presents selected content to the user. The delivery time may be immediate or may relate to an event monitored by the alarm system. For instance, the processor may See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21])	determine whether the user falls within a groups of users, wherein each user within the group of users has a characteristic selected from the group consisting of: an age and ability to purchase products, a preference for products, and a frequently purchased product, wherein the at least one notification is based at least in part the characteristic of the group of users that the user falls within ([Col. 5, line 60-Col. 6, line 4] “The processor determines one or more attributes of the customer based on the received sensor information and the received customer information (130). For example, the processor may determine a customer profile based on the received sensor information and the received customer information. In this example, the customer profile may include the customer information received from the customer (e.g., name, age, gender, address, employer, etc.) and may include attributes of the customer inferred based on the customer information and/or inferred (or directly observed) based on the sensor data.” [Col. 7, lines 32-41] “The processor selects electronic content for the customer based on the comparison of the determined customer attributes with electronic content criteria (150). For example, based on the comparison, the processor identifies the available electronic content that most closely matches the customer attributes included in the customer's profile and selects the identified content. In this example, the processor uses information known or inferred about the customer to attempt to select content that the processor expects to match the interests of the customer.” See also [Col. 20, lines 18-29], [Col. 27, lines 34-64])	The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based 
	As per claim 10, Warren, Noble, Srinivasan, and Skinder disclose the computer program product of claim 8, and Warren also discloses the following:
	provide, by the processing circuit, context to a relationship between the first location and the user based on the interaction of the mobile device with the user environment at the first location ([0053] the computing device can store or derive contextual data associated with at least one subset of the POIs… for example, the user may have executed a payment transaction, i.e. interacting with a user environment, using the computing device, i.e. mobile device, at POI 3 [0058] each location output by the location source can be associated with a POI … a location output may overlap with a location output by the significant location estimator. [0065] computing device can determine a label for a significant location based on payment transaction data or a history of payment transaction data… for example, if the user is at a restaurant (labeled “Burger Place”) and executes the payment application on the mobile device, to complete a transaction with the restaurant, then the payment application can store … the merchant name “Burger Place” as payment transaction data. The label “Burger Place” has meaning to the user because the user purchased food at the Burger Place one or more times in the past.), wherein	the context includes an amount of time the user stays at the first location. ([0053] “FIG. 2A is a schematic diagram illustrating POIs near a significant location 270. The schematic diagram illustrates that multiple POIs can fall within an uncertainty associated with a significant location. In the example shown, the significant location 270 is located among 8 POIs (POI 1-POI 8) [candidate locations]” [0097] “Details about determining significant locations are described in U.S. patent application Ser. No. 14/502,677 entitled “Location-Based Services For Calendar Events”, filed on Sep. 30, 2014 and the entire contents of which are incorporated by reference herein in its entirety”, “Computing device 200 can determine that a place or region is a significant location upon determining that, with sufficient certainty, computing device 200 has stayed at the place or region for a sufficient amount of time. The amount of time can be sufficient if it satisfies various criteria, for example, when the amount of time satisfies a time length threshold (for example, X hours) or a frequency threshold (for example, X minutes per day, Y number of days per week). Records of movement of computing device 200 can include a measured or calculated time of entry into each significant location and a measured or calculated time of exit from each significant location. A significant location can be associated with multiple entries and exits.) 
	Warren discloses a system in which a user interacts with a user environment via a mobile device. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes)	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warren and Srinivasan. Warren clearly motivates the teachings of Srinivasan, as Warren teaches identifying a location based off of a user interacting with the user’s environment, i.e. using a mobile phone to complete an in-person transaction, and Srinivasan specifies that these interactions may be with secondary devices owned and operated by the user. Combining 
	While Warren discloses including an amount of time spent at a location, they fail to disclose an average amount of time. Trundle discloses the following:
	[tracking] an average amount of time the user [visits a] location. ([Col. 5, lines 1-7] The monitoring system may process sensor data by performing statistical calculations on the sensor data to identify trends within the data (e.g., based on sensor data captured during typical work days, a customer leaves the home through the front door on average at 8:26 am and enters the home through the front door on average at 5:38 pm [Col. 25, Table I] “Average time between external door sensor event and internal motion sensor event is longer than typical.”)	Warren and Trundle are analogous references, as both disclose system which track a user’s movements and determine significant locations and labels for the determined locations. Warren discloses a system that tracks frequently visited locations, the tracked data may include an enter time, exit time, and duration of each visit out of multiple tracked visits. However, Warren fails to disclose an average time. Trundle discloses a system in which a user’s movements are tracked throughout a smart home, including movements entering and existing the home. The tracked movements are used to provide contextually-aware labels for certain locations (e.g. child’s bedroom) and contextually-aware notifications (e.g. food delivery when user enters the kitchen). Trundle discloses tracking an average enter/exit time from the smart home (i.e., an average time away from home) and an average time spent between significant locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren. Warren’s system is capable of performing the actions of Trundle (e.g., taking an average time) as records of user movements and timestamps are already being recorded. The combination of Trundle’s time averages into Warren’s location tracking would have yielded predictable results to one or ordinary skill in the art (e.g., the system maintains records of a duration spent at a location, and average duration of time spent at a location).
	As per claim 18, Warren, Noble, Srinivasan, and Trundle disclose the method of claim 14, and Warren also discloses the following:
	tracking the interaction of the mobile device with the [user environment] at the first location over time ([0053] contextual details associated with the payment transaction can be stored on the computing device, i.e. mobile device, during the transaction. The contextual details associated with payment transactions can further show that the user has not executed a payment transaction at any of the other POIs in the subset of POIs over a specified period of time),  
	determining a trend of usage of the [user environment] at the first location over time that indicate one or more characteristics of the first location, wherein the trend of usage is determinative of whether the first personalized location remains categorized as a personalized location specific to the user ([0083] the contextual data sources can include point if interest data that describes one or more attributes, characteristics, or properties of one or more POIs. For example, the POI data can include hours of operation, a textual description, a favorability, a popularity, a category, and so forth. [0085] As another example, to differentiate between multiple POIs, the context analyzer 212 can determine a popularity of each of the POIs. In some cases, the popularity of a POI can correlate to or reflect a number of times that the POI was visited by the user of the computing device 200 and/or by other users in the past. This information can be stored as POI data 316. Based on the POI data 316, the context analyzer 212 can favor POIs that are more popular than others. For instance, the computing device 200 can be located next to two POIs, each having an equal or nearly equal likelihood of being a significant location. If one of the POIs is more popular than the other, i.e. based on the trend of usage, the context analyzer 212 can assign the label of the more popular POI to the significant location, i.e. activities are performed at the first personalized location [0059] Over wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the mobile device [in the user environment], and actions performed [in the environment] ([0053] “For example, the user of the computing device 200 may have executed a payment transaction using the computing device 200 at POI 3. Contextual details associated with the payment transaction (e.g., timestamp, merchant name and address, or other business identifier) can be stored on the computing device 200 during the transaction” [0054] “several users of respective computing devices may have executed respective payment transaction using their respective computing devices at POI 3” [0067] “if the user has visited a particular POI more than others in the past, that contextual data can be used to filter the POIs to a single POI. In another example, transaction data can be used to filter the POIs as described above.” [0119] “client devices 506a, 506b are used to pay for a product or service at a point of sale. Transaction event data (e.g., a timestamp, description, geographic location of the point of sale) is stored on client devices 506a, 506b”);
	Warren discloses a system in which a user interacts with a user environment via a mobile device, and these interactions are tracked to determine a trend of usage. However, Warren fails to explicitly disclose that interacting with the user environment includes interacting with one or more secondary devices, however, Srinivasan discloses the following:
	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes); and 	wherein the interaction of the mobile device with the one or more secondary devices includes a process selected from the group consisting of: electronic coupling of the mobile device with the one or more secondary devices, sending of information from the mobile device to the one or more secondary devices, receiving information at the mobile device from the one or more secondary devices, and the mobile device causing an action by the one or more secondary devices ([FIG. 1], [0023] FIG. 1 is a schematic view of a communications system 10, in accordance with one embodiment. Communications system 10 may include a communications device that initiates an outgoing communications operation (transmitting device 12) and a communications network 110, which transmitting device 12 may use to initiate and conduct communications operations with other communications devices within communications network 110. For example, communications system 10 may include a communication device (receiving device 11) that receives the communications operation from the transmitting device 12… communications system 10 may include multiple transmitting ;	wherein	the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices ([0041] “outdoor map 315 without semantic place labels is processed with processing 330 and results in the determined semantic place labels being added to the outdoor map 315 to result in a modified labeled outdoor map 325. In one embodiment, the semantic labels are automatically added to a map with the semantics of a place by recognizing the activities of user(s) as sensed and determined by one or more electronic devices (e.g., electronic device(s) 120, or server 133, FIG. 2) in that place, and mapping these activities to a semantic place label. In one example, if an electronic device 120 senses a user is sleeping, reading, and watching TV with probabilities of 0.7, 0.2, and 0.1 (out of 1.0), respectively, in a specific place, that place may likely be a bedroom.” [0042] In one embodiment, mappings between user activities and semantic place labels are automatically and dynamically learned. In one example, the mapping used is a probability vector that indicates the likelihood of observing different activities in a place. For example, for a kitchen, activities of cooking (0.7 probability) and eating (0.3 probability) may be observed. [0098] “process 900 may include determining a current location of the electronic device, and reducing energy consumption in a structure by using the current location of the electronic device and the at least one activity based on at least one of: turning off appliances in a different location or adjusting a setting for one or more devices. Process 900 may additionally include reducing sampling rate for electronic device sensors based on determined activity patterns and the location” See also [0022])	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user activities. Srinivasan discloses a system in which location type may be determined based on user activities, including interactions with secondary devices owned and operated by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  	Furthermore, Warren and Srinivasan both disclose determining trends of usage of the user device with the current environment that indicate one or more characteristics of the first location. Warren discloses an embodiment in which the user device is used at a location to complete a transaction with a point of sale device, and the action is taken into account when indicating a characteristic of the location, for example, the type of business. However, Warren fails to explicitly disclose the action (e.g., facilitating a transaction) performed by a secondary device (e.g., POS device). Srinivasan discloses determining trends of usage by taking into account both the primary and secondary device data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Srinivasan into Warren. Warren motivates the combination, as they teach benefits (e.g., determining label of location) of determining a trend of usage by considering characteristics of the use of a POS device by the mobile device. Srinivasan cures the deficiencies of Warren, as they explicitly state that the secondary device is owned/operated by the user, and actions are performed by the secondary device.
	Trundle further discloses the claimed notifications, seen below, and is considered analogous to Warren and Srinivasan for similar reasons as stated in claim 14. 
	wherein the at least one notification is based at least in part on a time associated with the action performed by the one or more secondary devices at the first personalized location (([Col. 7, line 56-Col. 8, line 11] the selected electronic content is sent to the monitoring system for presentation on an interface controlled by the monitoring system (e.g., an See also [Col. 25, lines 29-41]; [Col. 26, lines 9-21]).
The combination of Warren and Srinivasan is analogous to Trundle, as both disclose methods of location determination based on interactions with the environment and interactions with secondary devices, as well as determining a location based on these interactions. However, Warren and Srinivasan fail to disclose providing notifications to mobile devices based on these interactions. Trundle discloses a home system that may determine a label for a location in a home (e.g., the bedroom of a child) based off of interactions between a user/user device and at least one secondary device ([Col. 23, lines 24-34]). Trundle’s system also discloses additional [secondary] devices, such as televisions, smart-appliances, window and door sensors, etc…, that gather data to be used when determining relevant advertisements [notifications] to present to the user on either a secondary device, or the user’s connected mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trundle into Warren and Srinivasan. 
	Warren, Trundle, and Srinivasan fail to disclose temporary locations, however Skinder discloses the following:
determine, by the processing circuit, whether the first location of the one or more locations qualifies as a temporary personalized location specific to the user based on the interaction of the mobile device with the one or more secondary devices at the first location and the type of the one or more secondary devices at the first location ([0059] In some embodiments, mobile device and car systems [secondary device type] automatically connect when they are powered on and within an operating range (e.g., a connected state or transitioning from a disconnected state to a connected state [0063] When a mobile device and car system are disconnected, this can be an indication that the car (in which the user is a passenger or driver) has parked. A disconnection event (e.g., a transition from connected to disconnected) can also be an indication that the mobile device and user are no longer near the car; for example, the mobile device is outside the operating range of the wireless technology. [0064] a mobile device can detect a connection state change. [0065] Based on the connection state change, the mobile device can determine whether the mobile device is in a car and/or whether the car is in a transit state. Based on the connection state change [interaction of mobile device and secondary device], the mobile device can determine whether the mobile device is away from a car and/or whether the car is in a parked state. When it is determined that a car is in a transit or parked state, the mobile device can take various actions, as described herein, including marking a parking location or updating a parking location [temporary personalized wherein notifications are sent to the mobile device based on the categorization of the temporary personalized location ([0137] when the user arrives within a predetermined distance of the car, an alert is generated. In some embodiments, when the user arrives within a predetermined distance of the car, the parking location data is updated. [0138] FIGS. 8A and 8B illustrate various sample user interfaces that may be used in accordance with embodiments of the invention. In particular, FIG. 8A illustrates a user interface 810 for the user to provide a user input to find the user's car. For example, the user could open a maps app and provide a user input to find the user's car (e.g., search for "my car” in data entry field 810). Responsive to the user input, user interface 810 may display the location of the parking spot (830) on a map. Other user interface elements and/or options may be presented (e.g., more information button 840)..	Warren and Skinder are analogous references, as both are related to determining significant locations that are personalized to the user. Warren discloses determining significant locations, however fails to disclose temporary locations based on interactions with secondary devices. Skinder discloses a system which identifies an interaction with a mobile device and secondary device, wherein the device type is a vehicle. Furthermore, the system determines a temporary personalized location (e.g., a parking spot) based on the interaction (e.g., disconnected and connected) and device type (e.g., vehicle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Skinder into Warren. In addition to common ownership of the disclosures, enabling temporary locations improves the user experience by limiting the required user inputs, such as entering new locations or deleting old locations.
	As per claim 19, Warren, Noble, Srinivasan, Trundle, and Skinder disclose the method of claim 18, and Warren also discloses the following:
	categorizing the first location as an uncategorized location that is not specific to the user in response to a change in the interaction of the mobile device with the [user environment] at the first location which indicates that the first location no longer qualifies as the first personalized location ([0057] the significant location estimator can output significant locations. Each significant location can be associated with an entity POI that is located at a geographic location…. A significant location can include … a location the user on the computing device frequently visits. [0059] over time, the significant location estimator can update the list [of significant locations] by adding more significant locations or removing locations that are no longer significant (e.g., locations that have not been visited for a long period of time.));	[determine a plurality of locations each visited by a user for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location] ([0075] architecture may be implemented in any computing device … including smart phones. [0102] computing device 200 can collect multiple locations over time (T). [0108] computing device 200 can search locations where computing device 200 visited previously, i.e. a plurality of locations each visited by a user [0109[ Upon detecting one or more hints, computing device 200 can use a shorter time period, for example, five minutes, as a threshold, i.e. a predetermined period of time, for determining a location cluster or significant location. More hints can correspond to shorter threshold. Accordingly, computing device 200 can determine a significant location upon detecting a location of the computing device, when the short time threshold is satisfied [0215] architecture 1500 may be implemented in any computing device for generating the features and processes described in reference to FIGS. 1-14, including … smart phones … architecture may include … peripherals interface. [0218] location processor (e.g. GNSS receiver chip) may be connected to peripherals interface to provide geo-referencing) and	monitoring for additional and/or altered interactions between the mobile device and the one or more secondary devices; and, in response to detecting the additional and/or altered interactions, adjust the categorization of the first personalized location wherein the predetermined period of time greater than the predetermined minimum amount of time is adjusted based at least in part on an amount of time associated with interactions of the [environment] with the mobile device ([0105] An outlier detection mechanism can filter out locations that do not belong to clusters. For example, computing device 200 can determine that a location is different from locations in the two subsets... computing device 200 can determine that no other locations are (1) collected within the threshold time window before or after the location and (2) geographically close to that location. In response, computing device 200 can determine that the location is an outlier and discard the location if a location in a time period is significantly different from many other locations in the time period, computing device 200 can discard the different location as an outlier and determine the location cluster using other locations in the time window. Computing device 200 can use the first and second location clusters to determine significant locations and states of the state model [0107] At various times, computing device 200 can be located at different locations. The different locations can be far apart from one another, indicating that computing device 200 is moving. Computing device 200 can be located at the different locations during a continuous period of time. The different locations can be identical or sufficiently close to one another. Computing device 200 can determine whether the period of time is sufficiently long such that the different locations form a location cluster that indicates a significant location, based on whether the period of time satisfies a variable threshold. Computing device 200 can use various hints to determine the variable threshold. See also [0103], [0104], [0106], [0112])

	[wherein a user interacting with an environment includes a mobile device interacting with one or more secondary devices] ([0049] In one embodiment, the device localizer processor 430 infers or determines the location of the user's electronic device(s) 120, either at indoor or outdoor granularity using simultaneous localization and mapping techniques for an indoor location or GPS/Wi-Fi based approaches for outdoor location determination. [0088] In one embodiment, there are several key smart home applications that are enabled by semantic mapping and localization in homes. For example, Smart home services based on interaction with Internet of Things (IoT)/Smart Things: based on the user's semantic location, the system may enable several context-aware services on Smart appliances in homes and Smart Things devices, i.e. secondary devices. For example, when the semantic labeling system 400 recognizes that the user is in the living room study area, the semantic labeling system 400 may automatically switch on the lights in the study area of the room and dim the other lights based on the user's preferences by interfacing with the smart switches and plugs offered as IOT devices. If the semantic labeling system 400 recognizes that the resident is in the kitchen and near the refrigerator a Smart reminder may be provided through the refrigerator that milk is low and if it needs to be added to the to-buy list. If the semantic labeling system 400 recognizes that the user is near the sink or dishwasher, it may provide a reminder to start the dishwasher if there are enough dishes).	Warren and Srinivasan are analogous references, as they both teach methods of determining a location type based on interaction with user devices. Warren discloses a system in which a location type may be determined based off of user interaction, or lack of interaction, .
Response to Arguments
In the response filed on June 30th, 2021, Applicant amended claims 1-2, 4-6, 8-11, 14, and 17-18. No claims have been cancelled, no new claims have been presented for examination.
In the response filed on June 30th, 2021, Applicant has amended Claims 1, 5, and 6 in response to the previous rejection of claim 6 under 35 U.S.C. 112(b), mailed March 30th, 2021. These amendments have been found to clarify Applicant’s intended scope of the claims. Specifically, Applicant has provided antecedent basis for the “predetermined period of time” limitations recited in claim 6, by way of amending claims 1, 5, and 6. Accordingly, the rejection of claim 6 under 5 U.S.C. 112(b) has been withdrawn.
With respect to the rejection of claim 1 under 35 U.S.C. 103, Applicant’s arguments (pg. 13-14), filed June 30th, 2021 have been fully considered. Applicant has argued “none of the art of record in any combination teaches or suggests” the following amended features:
	"wherein the plurality of locations only include locations that are visited for more than a first predetermined amount of time, wherein the first predetermined amount of time is set to cause the mobile device to produce a predetermined number of candidate locations for a personalized location specific to the user" and 	"wherein there is no overlap between the plurality of personalized locations.”
The Examiner respectfully disagrees. The Examiner has found that the current art of record (i.e., Warren, Srinivasan, Skinder, and Trundle) teach, in combination, the above recited limitations. The Examiner has updated the relevant citations and motivation statements in the rejection under 35 U.S.C. 103, accordingly. 	Applicant further argues that, “none of the art of record in any combination teaches or suggests” the following limitation:
	“wherein the mobile device is considered to be in a geofence of the first personalized location in response to the mobile device being in an area surrounding the first personalized location that extends at least 10% beyond physical boundaries of the first personalized location to include a three-dimensional volume that surrounds actual physical boundaries of the first personalized location in all directions."
Applicant’s arguments pertaining to the above limitation, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references. The Examiner has found that Noble cures the deficiencies of Warren with respect to the above limitation, and has updated the rejection under 35 U.S.C. 103 accordingly.
	The Examiner has similarly updated the rejection of independent claims 8 and 14, in addition to applying a new reference, Noble. Accordingly, Claims 1, 8, and 14 are rejected under 35 U.S.C. 103. 
With respect to the rejection of claims 2-7, 9-13, and 15-20, Applicant’s arguments (pg. 14-18), June 30th, 2021 have been fully considered. For example, Applicant has argued (pg. 14), “The rejection of claim 2 applies Warren in view of Srinivasan as for claim 1. Claim 2 depends from claim 1, and therefore the rejection suffers from the same deficiencies as set forth above with respect to claim 1. Because Trundle has merely been added to allegedly show the limitation of the dependent claim, claim 2 is believed to be allowable over the combination proposed by the Examiner.” The Examiner notes that a new grounds of rejection has been Accordingly, claims 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103. 
Conclusion                                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622